

113 HR 3166 IH: To appropriate such funds as may be necessary to ensure certain important functions of the Government continue during a Governmentwide shutdown, and for other purposes.
U.S. House of Representatives
2013-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3166IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2013Mr. Latham introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Armed Services, Energy and Commerce, Agriculture, House Administration, Oversight and Government Reform, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo appropriate such funds as may be necessary to ensure certain important functions of the Government continue during a Governmentwide shutdown, and for other purposes.1.Emergency appropriation of fundsDuring a Governmentwide shutdown, the Secretary of the Treasury shall make available, out of any amounts in the general fund of the Treasury not otherwise appropriated, such amounts as are necessary to provide for the following:(1)Amounts to provide pay and allowances to Members of the Army, Navy, Air Force, Marine Corps, and Coast Guard, including reserve components thereof, who perform active service during the funding gap.(2)At the discretion of the Secretary of Defense, amounts to provide pay and allowances to such civilian personnel of the Department of Defense who are providing support to the members of the Armed Forces described in paragraph (1) as the Secretary considers appropriate.(3)At the discretion of the Secretary of Defense, amounts to provide pay and allowances to such personnel of contractors of the Department of Defense who are providing direct support to the members of the Armed Forces described in paragraph (1) as the Secretary considers appropriate.(4)Amounts necessary to carry out the authority of the Department of the Treasury provided in section 3123 of title 31, United States Code, to pay with legal tender the principal and interest on debt held by the public.(5)Such amounts as the President certifies to the Congress are necessary to carry out vital national security priorities.(6)Amounts necessary to make payments under the Medicare program under title XVIII of the Social Security Act.(7)Amounts necessary to make payments under the Supplemental Nutrition Assistance Program.(8)Such amounts as the President certifies to the Congress are necessary to carry out Government functions necessary for protecting public health and public safety.2.Emergency funds to ensure Social Security benefits are providedDuring a Governmentwide shutdown, the Managing Trustee of the Trust Funds (as such term is used in section 201(g)(1)(A) of the Social Security Act) shall make available to the Commissioner of Social Security, out of any or all of the Trust Funds, such amounts as the Commissioner determines to be necessary to provide for the uninterrupted payment of monthly insurance benefits under title II of such Act and payment of benefits under the Supplemental Security Income Program under title XVI of such Act.3.Prohibition on Congressional and Presidential pay during Governmentwide shutdown(a)In generalMembers of Congress and the President shall not receive basic pay during a Governmentwide shutdown.(b)Retroactive pay prohibitedNo pay forfeited in accordance with subsection (a) may be paid retroactively.4.Governmentwide shutdown definedIn this Act, the term Governmentwide shutdown means any portion of a fiscal year during which none of the appropriation bills for the fiscal year have become law and an Act or joint resolution making continuing appropriations for the fiscal year is not in effect.